Title: To Thomas Jefferson from Peter Legaux, 4 March 1801
From: Legaux, Peter
To: Jefferson, Thomas




Monsieur
Springmill, Mont Gomery County ce 4 Mars 1801.

Le moment de La naissance des Arts, de La régénération de La Liberté en Amérique et de L’Encouragement que son Agriculture sollicite depuis Longtemps est Enfin arrivé aujourdhuy; je m’en félicite infiniment ainsi que Ces Contrées qui L’attendoient avec la derniere impatience. La Crainte de Blesser une des moindres qualités du phylosophe qui doit opérer ces heureux pronostics; sa modestie naturele, dis je, impose des bornes à ce que je pourrois et voudrois dire de plus, mais Elle n’en peut mettre aucune, aux Sentiments Les plus Respecteux avec Les quels j’ai L’honneur d’être trés parfaitement
De son Excellence Le trés humble et trés dévoué Serviteur

P. Legaux


P.S. ma vigne desirant que je prie un de ses plus zêlés protecteur d’accepter de sa part quelques milliers de ses Enfants pour Etre éduqués et propagés En Virginie, Votre Excellence, voudroit elle bien Lui indiquer La voie la plus sûre pour Les Lui faire parvenir Le plus Convenablement possible et Leur accorder un Emplacement sur ses terres. Le 26 mars de L’année derniere, Lorsque je prie la Liberté de faire hommage à votre Excellence, d’un très petit Essai des vins et Eaudevie que j’avois faits ici, je profitai en même temps de L’offre qu’elle avoit bien voulu me faire, de remettre elle même Le Duplicata de ma premiere Lettre à Mr. Monroue; sans doute que mes Lettres sur La seconde branche de L’Agriculture Lui auront déplues, ou ne méritérent aucune reponse, ou qu’il est peut être, ce que j’ignore, de L’Etiquet ou usage des Gouverneurs de L’Etat de Virginie de ne répondre qu’aux Lettres qui traitent d’affaires de Gouvernement, je souhaiterois que ce fut cette raison et qu’aù moins je ne Lui Eusse pas été importun.




editors’ translation

Sir
Spring Mill, Montgomery County, this 4 March 1801

The moment of the birth of the arts, the regeneration of liberty in America, and the encouragement of its agriculture, urged for so long a time, has finally arrived this day; I rejoice boundlessly in it, as do those regions that were awaiting it with infinite impatience. The fear of wounding one of the slightest qualities of the philosopher who is going to accomplish these happy forecasts, his natural modesty, I mean, imposes limits to what I could and would wish to say besides, but it can set none to the most respectful sentiments with which I have the honor to be perfectly
His excellency’s very humble and very devoted servant

P. Legaux


P.S. My vineyard, desiring that I beseech one of its most zealous protectors to accept on its behalf some thousands of its children to be brought up and propagated in Virginia, would Your Excellency kindly indicate the safest way to send them to him in the most proper way and to grant them a site on his lands. March 26th of last year, when I took the liberty of paying homage to Your Excellency with a very small sample of the wines and the brandy that I had made here, I took advantage at the same time of the offer he had kindly made me of delivering himself the duplicate of my first letter to Mr. Monroe; my letters on the second branch of agriculture must have displeased him or were worthy of no reply, or perhaps it is—I do not know—part of the protocol or custom of governors of the State of Virginia to reply only to letters concerning governmental affairs; I should hope that that was the reason and that at least I had not importuned him.


